Citation Nr: 0003863	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  95-21 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of 
cerebellar hemangioblastoma, claimed as due to exposure to 
herbicides.

2.  Entitlement to an evaluation in excess of 40 percent for 
osteoarthritis of the low back and cervical spine, with pain 
radiating into the right shoulder and arm.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his mother. 




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active duty from August 1965 to August 1969 
and from November 1974 to October 1979.  Service in Vietnam 
is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO).  A November 1992 rating decision denied entitlement to 
an increased evaluation for the low back and cervical spine 
disorder.  A January 1995 rating decision denied entitlement 
to service connection for hemangioblastoma as secondary to 
exposure to herbicides.  This matter was remanded to the RO 
in July 1998 for additional development.    

The claim for a disability evaluation in excess of 40 percent 
for osteoarthritis of the low back and cervical spine with 
pain radiating into the right shoulder and arm is addressed 
in the remand portion of the decision. 

In a January 2000 informal hearing presentation, the 
veteran's representative appears to be raising the issue of 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  The 
Board refers this issue to the RO for appropriate action.    



FINDINGS OF FACT

1.  The veteran served in Republic of Vietnam during the 
Vietnam Era.

2.  Hemangioblastoma was initially diagnosed in September 
1986.   

3.  Hemangioblastoma is not recognized by VA as etiologically 
related to exposure to herbicide agents used in Vietnam.  

4.  Exposure to Agent Orange or to any other herbicide during 
the veteran's service in Vietnam has not been established.

5.  Competent medical evidence which relates that the 
veteran's hemangioblastoma to the veteran's period of 
service, including alleged exposure to Agent Orange, has not 
been presented.   


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
hemangioblastoma as secondary to Agent Orange exposure.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter

As an initial matter, the Board notes that the veteran filed 
an initial claim of entitlement to service connection for 
hemangioblastoma on a direct basis in January 1989.  Service 
connection for a brain tumor was denied in a July 1989 RO 
rating decision.  The basis of the denial was that there was 
no evidence of a brain tumor or any other related disorder in 
service and there is no evidence of a relationship between 
the brain tumor and service.  The veteran did not appeal that 
decision. 

In December 1993, the veteran filed another claim for 
entitlement to service connection for residuals of 
hemangioblastoma as secondary to exposure to Agent Orange in 
Vietnam.  The claim of entitlement to service connection for 
residuals of hemangioblastoma as secondary to Agent Orange 
exposure was denied by the RO in a January 1995 rating 
decision.  The veteran appealed this decision.  

Ordinarily, the July 1989 RO rating decision which denied 
entitlement to service connection for hemangioblastoma would 
be considered final.  See 38 U.S.C.A. § 4005(c) (1988); 
38 C.F.R. § 19.192 (1989).  However, the 1989 RO decision was 
addressed the issue of entitlement to service connection for 
hemangioblastoma on a direct basis.  The December 1993 rating 
decision specifically addressed the issue of entitlement to 
service connection for residuals of hemangioblastoma claimed 
as due to Agent Orange exposure. 

Moreover, VA regulations pertaining to herbicide exposure 
changed between the 1989 RO decision and the veteran's 
current appeal.  See Fed. Reg., No. 217, 57586-57589 
(November 7, 1996).  The Board notes that the United States 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) decisions are somewhat unclear 
regarding the concept of whether there is a new claim when 
the law and regulations have been amended.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997); Routen v. Brown, 10 Vet. App. 
183 (1997).  The Board believes that the veteran's claim, in 
essence, is based on a new and different theory of 
entitlement that could not have been raised prior to the new 
regulatory changes.  See Spencer v. Brown, 4 Vet. App. 283, 
289 (1993); Harder v. Brown, 5 Vet. App. 183 (1993).  
Accordingly, the Board has concluded that under the facts 
presented in this case, de novo review without respect to the 
finality of the 1989 RO decision is warranted.  The Board 
observes that the RO's December 1993 decision was on a de 
novo basis also.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

Pertinent Law and Regulations

Service Connection-in general

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
brain tumor becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 
3.307, 3.309 (1999).

Service connection - Agent Orange exposure

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) (1999) are met even though there is no record of 
such diseases during service, provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; Multiple myeloma; Non-
Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; 
Porphyria cutanea tarda; Prostate cancer; Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma) (The term "soft-tissue 
sarcoma" includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma; (For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.)  38 U.S.C.A. § 1116 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.309(e) (1999).  

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, other acne disease consistent with chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy shall be come manifest to a degree of 10 percent 
or more within a year, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1999).

For the purposes of presumptive service connection, the term 
"herbicide agent" means a chemical in an herbicide used in 
support of the United States and allied military operations 
in the Republic of Vietnam beginning on January 9, 1962 and 
ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 
3.307(a)(6)(i) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 
3.313 (1999).

Under 38 U.S.C.A § 1116(b)(1) (1999), when the Secretary of 
VA determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between the 
exposure to humans to an herbicide agent and the occurrence 
of a disease in humans, the Secretary must prescribe 
regulations providing that a presumption of service 
connection is warranted for that disease.

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the republic 
of Vietnam during the Vietnam era is not warranted for 
certain diseases, including brain tumors.  The Secretary 
cited numerous studies and concluded that, based on the 
available evidence, a positive association did not exist 
between the named diseases and herbicide exposure. 

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability the claim must nevertheless 
be reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).  In other words, the fact that the veteran 
may not meet the requirements of 38 C.F.R. § 3.309 would not 
in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  

Well grounded claims

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, a 
claim which is plausible, meritorious on its own or capable 
of substantiation. 38 U.S.C.A. § 5107.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Although the claim need not be 
conclusive, it must be accompanied by evidence which 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992). The statutory duty to assist the veteran in 
the development of his claim does not arise unless and until 
a well-grounded claim is presented.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

The veteran's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

Factual Background

The veteran's DD Form 214 indicates that the veteran had two 
years and 12 days of sea service.  He was awarded the Vietnam 
Service Medal and the Republic of Vietnam Campaign Medal.  
His primary specialty was torpedoman.   

Service medical records are silent for a diagnosis of a brain 
tumor.  There is no indication in the service medical records 
that the veteran was exposed to Agent Orange. 

VA hospitalization records from September 26, 1986 to October 
31, 1986, reflect a diagnosis of hemangioblastoma of the 
brain.  It was noted that the veteran developed an acute 
onset of headache, nausea, vomiting, vertigo, ataxia, and 
right upper extremity weakness on September 3.  The veteran 
was admitted to a private hospital.  A computed tomography 
(CT) scan of the head revealed blood in the right cerebellum.  
The veteran was transferred to the VA hospital on September 
26.  Work-up revealed a questionable mass in the right 
cerebellum.  The veteran underwent a right occipital 
craniotomy and a cystic-like mass was removed from the right 
cerebellum.  Pathology revealed hemangioblastoma.  The 
veteran was transferred to rehabilitation services.  His 
deficits decreased ambulation skills, visual perception 
deficits, impulsivity, and mild ataxia.   

A March 1987 VA examination report reflects a diagnosis of 
status-post right occipital craniotomy with excision of the 
hemangioblastoma of the brain.  An August 1988 disability 
examination report reflects a diagnosis of history of 
hemangioma with bleeding and surgically repaired and residual 
central nervous system disorder secondary to the cerebellar 
dysfunction with marked truncal ataxia and mild 
incoordination.  An October 1988 neurological examination 
report indicates that the veteran continued to have pain and 
diminished midline cerebellar ataxia with mild left 
corticospinal sign subsequent to the removal of a posterior 
fossa mass.    

In a July 1989 rating decision, the RO denied entitlement to 
service connection for hemangioblastoma.  The veteran was 
notified of this determination in August 1989.

VA treatment records dated in 1991 and 1992 indicate that the 
veteran sought medical treatment and physical therapy for 
cerebellar ataxia secondary to the removal of the cerebellar 
hemangioblastoma.  

In December 1993, the veteran filed a claim for entitlement 
to service connection for residuals of hemangioblastoma of 
the brain as secondary to exposure to Agent Orange.  

A December 1993 VA Agent Orange examination indicates that 
the veteran reported that he served in Vietnam from 1965 to 
1969 with a harbor clearance unit.  He indicated that he was 
definitely exposed to Agent Orange.  He reported that he was 
not directly sprayed, but was in a recently sprayed area and 
he ate food or drink that could have been contaminated.  The 
veteran indicated that in 1965 to 1967, in Vietnam, he was an 
assistant diver.  He stated that he was frequently exposed to 
Agent Orange contaminated water during diving and when the 
boat sunk.  He reported that he swallowed contaminated water 
during exposure.  The veteran's chief complaints were 
cerebellar hemangioblastoma; neurological sequela status post 
suboccitpal craniotomy; back pain; and diffuse 
musculoskeletal aches and pain.  The veteran attributed his 
chief complaints to the Agent Orange exposure.  Diagnoses 
were hemangioblastoma cerebellar tumor excision, Agent Orange 
exposure, and fibromyosis/back injury with tender right 
axilla and right medial carotid area, possible lymphatic 
origin.  The examining physician did not mention any 
connection between the hemangioblastoma and the Agent Orange 
exposure.    

In December 1993, the RO requested additional information 
regarding the veteran's exposure to Agent Orange.  In a 
January 1994 statement, the veteran stated that he was 
exposed to Agent Orange in 1966 while serving with the Harbor 
Clearance Unit #1, U.S. Navy Assistant Diver, while stationed 
in Saigon, Mae Two, and Buong Tha.  

An April 1997 report of a Magnetic Resonance Imaging (MRI) of 
the brain indicates that there was no evidence of tumor 
recurrence.   

Analysis

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
Court stated that in order for a claim to be well grounded, 
that is plausible, there must be competent evidence of (1) a 
current disability (a medical diagnosis), (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  

It must first be shown, therefore, that there is medical 
evidence of a current, pertinent disability.  The second 
requirement for a well-grounded claim under Caluza is 
evidence of a disease or injury in service.  For direct 
service connection, there must be medical evidence of a link 
between the two.  This must be established by competent 
medical evidence.  See Layno v. Brown, 6 Vet. App. 465, 4709 
(1994) and cases cited therein.

Recent medical records indicate that the tumor has not 
recurred.  Nonetheless, it is clear that a current 
disability, residuals of excision of the tumor, exists.  
Thus, with respect to the discussion below a current 
disability will be assumed.

Presumptive service connection - exposure to herbicides

With respect to the claim of disability attributable to 
herbicide exposure, where there is medical evidence of a 
current disorder under § 3.309(e) (1999), and there is 
competent evidence of herbicide agent exposure, then the 
third requirement under Caluza, the nexus, is, in essence, 
presumed.  See 38 C.F.R. § 3.309(e) (1999).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that in order to be afforded the presumption of exposure to 
certain herbicide agents, the record must show both service 
in Vietnam during the Vietnam Era, and the presence of one of 
the diseases specified in 38 U.S.C.A. § 1116(a) or 38 C.F.R. 
§ 3.309(e).  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

In this case, the evidence of record shows that the veteran 
has recognized service in the Republic of Vietnam.  He was 
awarded the Vietnam Service Medal and Republic of Vietnam 
Campaign Medal.  Thus, the question is whether he has a 
presumptive disease under § 3.309(e) in order to establish a 
well-grounded claim based on exposure to Agent Orange during 
service.

The evidence establishes that cerebellar hemangioblastoma was 
initially diagnosed in 1986.  The disorders granted 
presumptive service connection under 38 C.F.R. § 3.309(e) are 
specified with precision, and do not include cerebellar 
hemangioblastoma.    

In November 1999, the Secretary of Veterans Affairs 
specifically determined that there is no positive association 
between herbicide exposure and brain tumors.  See Diseases 
Not Associated With Exposure to Certain Herbicide Agents, 64 
Fed. Reg. 59232-59243 (November 2, 1999).  The National 
Academy of Sciences assigned brain tumors to the category 
labeled limited/suggestive evidence of no association with 
herbicide exposure.  This category is defined as meaning that 
several adequate studies, covering the full range of levels 
of exposure that humans are known to encounter, are mutually 
consistent in not showing a positive association between 
herbicide exposure and the particular health outcome at any 
level of exposure.  On the basis of all evidence available, 
the Secretary has found that the credible evidence against an 
association between gastrointestinal tumors (stomach cancer, 
pancreatic cancer, colon cancer, and rectal cancer) and brain 
tumors and herbicide exposure outweighs the credible evidence 
for such an association, and has determined that a positive 
association does not exist.  See Diseases Not Associated With 
Exposure to Certain Herbicide Agents, 64 Fed. Reg. 59232-
59243 (November 2, 1999).

Since the record does not include a diagnosis of one of the 
specific disorders entitled to presumptive service connection 
under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) (1999), the 
claim as evaluated under the regulations governing 
presumptive service connection based on exposure to 
herbicides is not well-grounded.

Non presumptive service connection - exposure to herbicides

Notwithstanding the foregoing, as discussed above, the United 
States Court of Appeals for the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 State. 2725, 2727-29 (1984) does not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (1994).  

As noted above, in order to well ground the claim, three 
elements must be established: current disability; in-service 
incurrence; and medical nexus.  The medical evidence of 
record establishes that cerebellar hemangioblastoma was 
diagnosed in 1986 and the veteran currently has residuals of 
the cerebellar hemangioblastoma, including mild ataxia.  
Therefore, the first element is established.

With respect to the second element, in-service incurrence, 
the veteran's service medical records did not document any 
actual exposure to Agent Orange or other herbicides during 
service, nor was any evidence of brain tumors shown during 
service.  The mere fact that a veteran had service in Vietnam 
or off the shores of Vietnam is insufficient in and of itself 
to establish exposure to Agent Orange or any other herbicides 
during that time.  See 38 U.S.C.A. § 1116(a)(3) and 38 C.F.R. 
§ 3.307(a)(6)(iii); see also McCartt v. West, 12 Vet. App. 
164 (1999).

The Board is of course cognizant of the December 1993 Agent 
Orange examination report in which the veteran reported a 
history of Agent Orange exposure and one of the diagnoses was 
"Agent Orange exposure".  The Board points out that mere 
exposure to Agent Orange, without an underlying disease 
entity, is not a disability.   See Sanchez-Benitez v. West, 
U.S. Vet. App. No. 97-1948 (December 29, 1999), slip op. at 
4.  Moreover, the Court has held that evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute competent medical evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  Thus, the Board finds that the 
notation by the examiner to the effect that the veteran was 
exposed to Agent Orange is not competent evidence of in-
service exposure to Agent Orange.   

With respect to the third element, medical nexus evidence, 
there has been no competent medical evidence presented 
linking the veteran's cerebellar hemangioblastoma to any 
incident of service, including exposure to Agent Orange, 
which is alleged to have been sustained during service.  The 
December 1993 Agent Orange examination report does not 
provide a nexus between the veteran's claimed Agent Orange 
exposure and the incurrence of the cerebellar 
hemangioblastoma.

The veteran himself has stated that he was exposed to Agent 
Orange during service and that this exposure was 
etiologically related to the post-service development of the 
cerebellar hemangioblastoma.  The veteran's assertions of a 
causal link, standing alone, without the support of competent 
medical evidence, are not probative of a causal link because 
the veteran, as a lay person, is not competent to offer 
medical opinions.  Moreover, as indicated previously the 
veteran's contentions and testimony to the effect that he 
sustained Agent Orange exposure during service is not 
considered competent as to that question.  See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-5. 

The Board notes in passing that the service records do not 
indicate that the veteran is a combat veteran, and the 
veteran does not so contend.  The provisions of 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) are therefore inapplicable 
to this case.  

In conclusion, the Board finds that although there is 
evidence of a current disability, residuals of cerebellar 
hemangioblastoma, there is no competent medical evidence of 
record which establishes that the veteran was exposed to 
Agent Orange or any other herbicide during service in Vietnam 
or competent medical evidence of a nexus between the 
veteran's alleged exposure to Agent Orange, or any other 
herbicide agent, while in Vietnam and the cerebellar 
hemangioblastoma.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Accordingly, the veteran's claim of entitlement 
to service connection for residuals of cerebellar 
hemangioblastoma is not well grounded and is denied.

Direct and presumptive service connection - other than Agent 
Orange exposure

As discussed above, under Caluza, an appellant must present 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and (3) a nexus 
between the in- service injury or disease and the current 
disability (medical evidence). Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

The veteran has submitted competent evidence of a current 
disability.  The evidence establishes that cerebellar 
hemangioblastoma was initially diagnosed in 1986.  The 
veteran has submitted competent evidence that he currently 
has residuals of the cerebellar hemangioblastoma.  

The service medical records, however, did not document any 
evidence of cerebellar hemangioblastoma during service.  
There is therefore no evidence of direct in-service 
incurrence under 38 U.S.C.A. § 1110.  The evidence 
establishes that cerebellar hemangioblastoma was initially 
diagnosed in 1986, almost seven years after service.  The one 
year presumption found in 38 U.S.C.A. § 1112 therefore does 
not apply in this case.

The veteran has not submitted competent evidence of a medical 
nexus between the cerebellar hemangioblastoma and the 
veteran's period of service or any incident of service 
[including, as previously discussed, exposure to Agent 
Orange].  Because no competent evidence has been presented 
which establishes a causal link between the veteran's brain 
tumor and his period of service, the Board finds that the 
claim of entitlement to service connection for residuals of 
cerebellar hemangioblastoma is not well grounded, and 
therefore, the claim is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran has not submitted a well grounded 
claim of entitlement to service connection for residuals of 
cerebellar hemangioblastoma as secondary to Agent Orange 
exposure.  The Board finds that the veteran has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  The Board concludes that any error 
by the RO in deciding this case on the merits, rather than 
being not well grounded, was not prejudicial to the veteran, 
because the RO accorded his claim more consideration than was 
warranted.  See Edenfield v. Brown, 8 Vet. App. 384 (1995). 

Further, because the claim is not well grounded, the VA is 
under no duty to further assist the veteran in developing 
facts pertinent to those claims.  38 U.S.C.A. § 5107(a). VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the veteran of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claim plausible, and thereby, well-grounded.  

The veteran's representative asserts that the RO should 
obtain copies of the medical records which support the Social 
Security Administration's (SSA) finding that the veteran is 
disabled.  The Board notes that it appears from the record 
that the veteran is receiving SSA disability benefits due to 
the residuals of the cerebellar hemangioblastoma.  The 
matters of the existence and level of disability are not at 
issue here, however; rather, the matter a hand is connection 
between such disability and the veteran's service.  The 
veteran and his representative have not put the VA on notice 
of the existence of any specific, particular piece of 
evidence associated with the SSA determination which might be 
relevant to his claim and which might, if submitted, bear 
directly and substantially upon the specific matter under 
consideration.  Here, the critical issue for consideration is 
whether there is medical evidence of a medical nexus between 
the cerebellar hemangioblastoma and the veteran's period of 
service, including his claimed exposure to Agent Orange.  
Neither the veteran nor his representative have indicated how 
the decision of the SSA or associated records would have a 
direct bearing on this critical issue.  

The Court has held that that under such circumstances there 
is no duty to obtain the SSA records when the case was 
otherwise shown to be implausible.  See Brock v. Brown, 10 
Vet. App. 155, 161 (1997).  Accordingly, the Board finds that 
the VA is under no obligation to obtain the veteran's SSA 
records.  Accordingly, the Board concludes that VA has not 
failed to meet any obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a).  The Board's decision serves to 
inform the veteran of the kind of evidence which would be 
necessary to make his claim well grounded, namely competent 
medical evidence establishing an etiological link between 
service and the cerebellar hemangioblastoma, and in the case 
of the alleged herbicide exposure, competent evidence 
establishing such exposure.   


ORDER

Entitlement to service connection for residuals of cerebral 
hemangioblastoma is denied.


REMAND

The record reflects that action ordered in the July 1998 
Board remand has not been accomplished with respect to the 
issue of entitlement to an increased disability rating for 
osteoarthritis.  The July 1998 remand instructed the RO to 
afford the veteran a VA orthopedic examination to determine 
the severity of the cervical spine and low back disorder.  
The remand indicated that "the claims folder and a copy of 
this remand must be made available to the examiner to review 
in conjunction with the examination and the examiner is asked 
to indicate in the examination report that he or she has 
examined the claims folder."  The veteran was afforded a VA 
orthopedic examination in April 1999.  Review of the 
examination report reveals that the examiner did not indicate 
that he had reviewed the veteran's claims folder in 
conjunction with the examination.  It is unclear from the 
record whether the examiner did, in fact, review the 
veteran's claims folder. 

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Appeals for Veterans 
Claims.  The Court has stated that compliance by the Board or 
the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and a remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).   

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the 
remaining issue on appeal, entitlement to 
an increased disability rating for 
osteoarthritis of the spine. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
cervical spine and low back disorder.  
The claims folder and a copy of this 
remand must be made available to the 
examiner to review in conjunction with 
the examination, and the examiner must 
indicate in the examination report that 
he or she has examined the claims folder.  
All indicated tests are to be performed 
and must include range of motion testing 
to include stating if there is any 
limitation of function and describe it, 
and noting the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups;  (2) weakened movement;  (3) excess 
fatigability; or  (4) incoordination.  
The examiner should also specifically 
address any functional impairment 
attributable to the service connected 
cervical spine and low back disability 
and the consequences of such upon the 
veteran's employability.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  After the development requested above 
has been completed to the fullest extent 
possible, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for arthritis of the cervical 
spine and low back.  If any benefit 
sought on appeal is denied, the veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



CONTINUED ON NEXT PAGE


No action is required of the veteran until further notice.  
By this decision, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
issue.  


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 

